Citation Nr: 0621026	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-35 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a skin condition of 
the lower extremities, to include as secondary to exposure to 
ionizing radiation.

2.  Entitlement to service connection for skin lesions and 
the residuals of basal cell carcinoma of the left ear, to 
include as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant/Veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to March 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  The Board first considered this appeal in September 
2005 and remanded it so that the veteran could be scheduled 
for an additional hearing before a Veterans Law Judge.  The 
requested hearing was accomplished in May 2006, and a 
transcript of that hearing is associated with the claims 
folder.

The issue of entitlement to service connection for skin 
disorders of the left ear is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has capillaritis of both lower extremities as 
a consequence of his active service.




CONCLUSION OF LAW

A skin condition of the lower extremities was incurred as a 
consequence of active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran asserts that he developed a skin disorder of the 
lower extremities shortly after his discharge from active 
service and that there is no explanation for the development 
of the skin disorder other than his exposure to ionizing 
radiation during active duty shortly after the bombing of 
Nagasaki and Hiroshima.  The veteran credibly testified 
before the Board that he was part of a patrol bombing 
squadron that flew courier missions at tree-top level from 
Sasebo, Japan, to Tokyo, Japan, and that a number of the 
missions took him over the radiated areas.  The veteran does 
not contend that he was ever stationed within ten miles of 
either Nagasaki or Hiroshima, simply that he was exposed to 
ionizing radiation during his courier missions as an 
ordnanceman with Patrol Bombing Squadron 27.

The veteran's service personnel records show that he was 
assigned to Patrol Bombing Squadron 27 (VPB-27)  from 
September 1945 to December 30, 1945.  The veteran was then 
authorized to wear the Asiatic-Pacific Theater Ribbon.  

A military treatise associated with the claims folder shows 
that VPB-27 actively participated in the Okinawa Campaign 
then remained in the Western Pacific to fly courier missions 
after the war.  There is no specific evidence of the veteran 
having participated in courier missions running from Sasebo 
to Tokyo nor is there specific evidence of the veteran having 
flown over either Nagasaki or Hiroshima anytime after August 
6, 1945.

The veteran is treated for a rash on both of his legs and has 
been variously diagnosed as having dermatitis.  His treating 
internist provided an opinion in August 2005 that he believed 
the veteran's skin rash could very well be a manifestation of 
prior radiation exposure.  The veteran's treating 
dermatologist reported in September 2005 that she had treated 
the veteran for capillaritis of the lower extremities for six 
years and that such a disorder is often of unknown cause.  
She further stated that this type of vessel condition was 
seen in skin exposed to ionizing radiation.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

The veteran seeks service connection for a skin disorder 
caused by exposure to ionizing radiation, a disability which 
may be presumed to have been caused by such exposure under 
38 C.F.R. Section 3.309(d) if certain rebuttable presumptions 
found at 38 C.F.R. Section 3.307(a)(3) are also met.  
Specific diseases listed in 38 C.F.R. Section 3.309(d)(2) 
shall be service-connected if they become manifest in a 
radiation-exposed veteran.  The term "radiation-exposed 
veteran" means either a veteran who while serving on active 
duty, or an individual who while a member of a reserve 
component of the Armed Forces during a period of active duty 
for training or inactive duty for training, participated in a 
radiation-risk activity.  The term "radiation-risk 
activity" means:  (A) onsite participation in a test 
involving the atmospheric detonation of a nuclear device, (B) 
the occupation of Hiroshima or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946, and/or (C) internment as a 
prisoner of war in Japan during World War II which resulted 
in an opportunity for exposure to ionizing radiation 
comparable to that of the United States occupation forces in 
Hiroshima or Nagasaki, Japan, during the period beginning on 
August 6, 1945, and ending on July 1, 1946.  The term 
"occupation of Hiroshima or Nagasaki, Japan, by United 
States forces" means official military duties within ten 
miles of the limits of either Hiroshima or Nagasaki, Japan, 
which were required to perform or support military occupation 
of territory, control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants and materials.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.309(d).

When it is determined that, (1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed, (2) the veteran 
subsequently developed a radiogenic disease, and (3) such 
disease first became manifest within the period specified in 
38 C.F.R. Section 3.311(b)(5), the claim will be referred to 
the Under Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. Section 3.311(c).  If any of the 
foregoing three requirements has not been met, it shall not 
be determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances.  See 38 C.F.R. 
§ 3.311(b).

The Board notes that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence as outlined above, the Board finds that 
the evidence strongly suggests that the veteran participated 
in courier missions within the area of Nagasaki and/or 
Hiroshima between September 1945 and December 1945.  There is 
no evidence to refute the veteran's rendition of events and 
service in a patrol bombing squadron in late 1945 is 
consistent with the opportunity for exposure when considering 
the official history of each organization in which the 
veteran served.  Thus, when resolving all reasonable doubt in 
favor of the veteran, the Board finds that the veteran was 
exposed to ionizing radiation during his service during World 
War II.  Additionally, the medical evidence of record shows a 
half-century history of rashes of the lower extremities that 
two physicians believe is likely due to radiation exposure 
during active service.  Consequently, the Board finds the 
medical opinions to be credible and persuasive and that the 
veteran's currently diagnosed capillaritis of the lower 
extremities is due to active service.  As such, service 
connection for a skin disorder of the lower extremities is 
granted on a direct basis and there is no need to refer the 
claim to the Under Secretary for Benefits for  consideration 
under 38 C.F.R. Section 3.311(c).


ORDER

Service connection for a skin disorder of the lower 
extremities is granted.


REMAND

The record reflects that the veteran initially sought 
entitlement to service connection only for a disorder of the 
lower extremities and later requested service connection for 
a skin disorder related to his left ear.  Unfortunately, he 
has not been properly advised of his rights and 
responsibilities with respect to this claim as required by 
the VCAA.  Additionally, the veteran has not submitted any 
medical evidence specific to his left ear disability.  Thus, 
in an effort to fully assist this veteran, the claim of 
entitlement to service connection for skin lesions and 
residuals of basal cell carcinoma of the left ear must be 
remanded for additional notice and development of the medical 
record.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran proper VCAA 
notice regarding his claim of entitlement 
to service connection for skin 
disabilities of the left ear.  Perform 
any and all development necessary to 
assist in substantiating the claim.

2.  If the veteran does not provide a 
nexus opinion with respect to his skin 
disabilities of the left ear, schedule 
a VA examination to determine the 
nature and etiology of all skin 
disorders of the left ear.  The 
examiner should be provided with all 
pertinent medical evidence and be 
advised that VA has acknowledged that 
the veteran was exposed to ionizing 
radiation during his service in 1945.  
The examiner should then state whether 
it is at least as likely as not that 
any diagnosed disability is a result of 
service, including radiation exposure.  
All opinions must be supported by 
complete rationale.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


